Citation Nr: 0309704	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-09 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection to a left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The appellant had active duty service from January 1943 to 
December 1945.  This appeal came before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for a 
bilateral eye disorder, characterized as blindness.  

In February and November 2000, the Board remanded the case to 
the RO.  In an August 2002 decision, the Board determined 
that new and material evidence had been submitted and 
reopened the claim.  Subsequently, in July 2002, the Board 
conducted additional development on this issue in accordance 
with 38 C.F.R. § 19.9 (2002).  


REMAND

As mentioned above, in July 2002, pursuant to 38 C.F.R. 
§ 19.9(a)(2), the Board conducted additional development.  On 
May 1, 2003, however, the U.S. Court of Appeals for the 
Federal Circuit held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) were invalid.  Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. 
May 1, 2003).  Therefore, the Board may not address the 
issues without first remanding the matter to the RO for 
appropriate consideration.  
The Board notes that an undated letter from N. Miller-Rivero, 
M.D., of the Yale University Eye Center, addressed to T. 
Donnelly, M.D., at the VA Medical Center (VAMC) in Leeds, 
Massachusetts, indicated that Dr. Miller-Rivero was writing 
to update Dr. Donnelly on his patient's (appellant's) eye 
condition.  There are no records from the VAMC in Leeds.  The 
RO should ensure that all pertinent treatment records from 
the Leeds, Massachusetts, VAMC, to include any records from 
1997, are obtained.
In addition, a January 2003 letter from P. L. Schuckers, 
Chief of the Eastern Blind Rehabilitation Center at the 
Connecticut VA Health Care System indicates that the 
appellant was hospitalized at the West Haven, Connecticut, 
VAMC, from August through September 1995.  These records 
should also be obtained and associated with the file.  
Thereafter, the RO should obtain an opinion as to the 
etiology of the veteran's bilateral eye disorder.
Therefore, this case is REMANDED for the following 
development:

1.  The RO should take the appropriate 
measures to obtain all pertinent 
treatment records from the Leeds, 
Massachusetts, VAMC, to include records 
dated in 1997.  The RO should also take 
the appropriate measures to obtain all 
pertinent treatment records not already 
associated with the claims file from the 
West Haven, Connecticut, VAMC, to 
specifically include inpatient records 
from August through September 1995.

2.  Thereafter, the RO should send the 
claims folder to an ophthalmologist in 
order to obtain an opinion as to the 
etiology of the appellant's bilateral eye 
disorders.  Advise the ophthalmologist 
that the claims file, to include all 
service and post-service medical records 
must be reviewed.  Advise the physician 
that the appellant claims that his 
bilateral blindness is due to treatment 
(possibly radiation treatment) received 
for a left hand skin infection while on 
active duty during World War II.  The 
appellant reports that prior to receiving 
treatment, the skin infection developed 
into blood poisoning and gangrene, and 
entered his main arteries, traveling up 
to the elbow.  The service medical 
records document treatment for scabies in 
the left hand in July 1945, and 
subsequent trouble with his eyes in 
December 1945.  They do not document 
treatment for either gangrene or blood 
poisoning.  At a December 1945 separation 
examination, the appellant's corrected 
visual acuity was 20/20, and his skin and 
extremities were normal.  

After careful review of the entire 
evidence of record, the physician must 
answer the following question:
Is it at least as likely as not that 
the appellant's bilateral blindness 
is the result of a disease or injury 
sustained in service, or the result 
of treatment received for a disease 
or injury sustained in service.  The 
answer to this question should 
include an opinion as to the 
likelihood that scabies demonstrated 
in July 1945 may have lead to blood 
poisoning and gangrene in the left 
hand and arm.
The physician should be advised that the 
claims folder includes several, albeit 
somewhat ambiguous, medical opinions as 
to the etiology of the appellant's eye 
disorders.  These opinions must be 
considered and the weight of each such 
opinion on the physician's opinion 
addressed in the report.  Any differences 
in opinion with prior physicians should 
be thoroughly explained.

3.  The RO should then review the 
evidence of record and adjudicate the 
issues on appeal.  The RO should ensure 
that all action necessary under the 
Veterans Claims Assistance Act of 2000 
(VCAA) concerning the duty to notify and 
assist the appellant are accomplished.  
38 U.S.C.A. §§ 5100, 5103, 5103A and  
5107 (West 2002).  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what VA will do and what the 
appellant must do, as discussed in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  If further development is 
necessary to comply with the applicable 
law and regulations, all such development 
must be accomplished.  The RO must 
provide adequate reasons and bases for 
its determination.  

4.  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish the appellant and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument or evidence in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




